WILKINSON, Circuit Judge,
concurring separately:
I agree with the result here, but I write separately because the majority has painted with a very broad brush.
I conclude with the majority that there is excusable neglect under the particular circumstances presented here. I base this *755conclusion primarily on the ways in which the government made it more difficult for Lily to enter the forfeiture proceedings— particularly the government’s failure personally to serve Lily ** (which deprived her of notification of the strict time limits provided in Rule C(6) of the Supplemental Rules for Certain Admiralty and Maritime Claims) or even to return her divorce counsel’s telephone calls. In addition, Lily was geographically distant and had never lived with her husband in West Virginia, where the alleged criminal activities occurred. There is also some indication that the administrator of the disputed assets at One Valley Bank had informed Lily’s counsel that the government intended to release the funds to her. Finally, as the majority notes, the forfeiture action was stayed as of August 3 pending the outcome of the criminal proceedings against Abel. Because Abel was not convicted until September 19 — and process was not served on the bank until October 29 — it is unlikely that the forfeiture proceedings would have been delayed, or the government prejudiced, had Lily been allowed to file her claim in September.
I am uncomfortable, however, with the majority’s statement that, among all factors properly considered by a court in deciding whether there is excusable neglect, “perhaps the most important is the degree of prejudice to the government.” Maj. op. at 754. Placing primary importance on prejudice to the government inverts the proper course of analysis. The first stage in that analysis should be a determination, based on the actions of the government and those of the claimant, whether the claimant has a legitimate excuse for her failure to file in a timely fashion. The last step in the analysis— arrived at only after finding some reasons to excuse the failure — is an inquiry into whether allowing a late filing would prejudice the government. Whatever the equities in a particular case, the intent of Supplemental Rule C(6) plainly is that claimants who fail to timely file forfeit their claims unless they possess an adequate excuse — even when the government is in no way prejudiced. Allowing a late filing whenever the government would not be prejudiced would subvert the strict time limits established by Supplemental Rule C(6) and encourage claimants to litigate every untimely filing in a forfeiture case. Indeed, it would be an unusual case, particularly when the property involved is money, in which a filing that is untimely by only a short period would prejudice the government. Thus, the purpose of the strict time limits of Supplemental Rule C(6) — “requiring] claimants to come forward and identify themselves at an early stage of the proceedings,” Advisory Committee Note to Supplemental Rule C— would be seriously undermined if excusable neglect were simply equated with an absence of prejudice to the government.
I am also troubled by the majority’s characterization of forfeiture actions as “traditionally disfavored.” Maj. op. at 752. Acts of Congress are not “disfavored.” Congress authorized forfeiture for what it thought were good and sufficient reasons: that the threat of imprisonment was not *756sufficient to curb the drug trade and that seizure of the economic power base of criminal organizations and enterprises was necessary to effective enforcement of the drug laws. See S.Rep. No. 225, 98th Cong., 2d Sess. 191, reprinted in 1984 U.S.Code Cong. & Admin.News 3182, 3374. Given this judgment by Congress, it is inappropriate for the courts to subvert the operation of the forfeiture action by imposing greater procedural or constitutional burdens on the government in forfeiture than in other cases.
I also find the David and Goliath imagery in part 11(D) of the majority opinion problematic. How the government’s resources, which are stretched across many cases, compare with those of private litigants is simply not relevant to an inquiry into excusable neglect. Supplemental Rule C(6) required only that Lily file a claim within certain time limits, and the government’s resources, whatever their nature, stood as no impediment to her performance of that task.
Finally, if this case is to be resolved in part 11(C) on the grounds of excusable neglect, I find the majority’s discussion of actual notice in 11(B) to be unnecessary. Even assuming that Lily had actual notice, she still would not be barred from presenting her claims to the property in question because of the majority’s finding of excusable neglect. Because any discussion of actual notice is unnecessary to a decision based on excusable neglect, it seems the better course simply to assume that Lily had actual notice, and leave the constitutional questions for a case that squarely presents them.

 The government’s argument that it believed that Lily was no longer married to Abel is unavailing in light of the affidavit of an Assistant United States Attorney filed on April 11, 1990 — after the government’s service of notice by publication but before Lily or her attorney contacted the government in any way. That affidavit characterizes Lily as "his wife” and notes that Abel and Lily owned the house in Washington as joint tenants.
I am treating personal service in this context not as an inflexible requirement in forfeiture actions but as one among a totality of circumstances to be considered in a court’s analysis of excusable neglect. Lack of personal service takes on particular significance in the present case because of the combination of circumstances presented: Lily was estranged from her spouse, not living with him; the government apparently knew — or could easily have determined — that she was still married to him; and the government knew — or could easily have determined — her address. In another case, lack of personal service may properly have little or no influence on a court's determination whether there is excusable neglect. And the role that lack of personal service plays in the excusable neglect calculus is entirely distinct from any constitutional questions raised by lack of personal service. See Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865 (1950); Robinson v. Hanrahan, 409 U.S. 38, 93 S.Ct. 30, 34 L.Ed.2d 47 (1972) (per curiam).